DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-5, in the reply filed on 05/24/2022 is acknowledged.
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that “each of the at least one embedded eyeglass lens magnets is a constant distance from an outer perimeter of its respective eyeglass lens.” Similarly, claim 5 recites that “each of the at least one embedded auxiliary lens magnets is located a constant distance from an outer perimeter of its respective auxiliary lens.” However, the claims encompass a single embedded lens magnet and it is unclear how a single magnet can be “a constant distance from an outer perimeter of its respective eyeglass lens.” Specifically, it is unclear if the claim is intended to be reciting a specific shape or structure of the magnet, or if the claim is referring solely to the distance the magnet is from the outer perimeter. For the purposes of examination, any magnet located in a lens will be interpreted as reading on the claimed limitation as it is necessarily some distance from the outer periphery. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maynen et al. (PCT Pub No. WO 2021/019063 A1; hereinafter – “Maynen”).
Regarding claim 1, Maynen teaches an apparatus, comprising:
a pair of eyeglasses (100, 400) comprises a first eyeglass lens (134, 434) and a second eyeglass lens (134, 434) (See e.g. Figs. 1 and 4; Paragraphs 0047, 0053-0054 and 00102-00106), the first eyeglass lens comprises at least one embedded eyeglass lens magnet (138, 438, 446a) (See e.g. Figs. 1 and 4; Paragraphs 0053, 0055-0058, and 00107-00108, e.g. Paragraph 0055: “one attachment device 138 may be positioned on a side of lens 134 and another attachment device 138 may be positioned on an opposing side of the lens”), wherein the second eyeglass lens does not have any embedded eyeglass lens magnets (See e.g. Figs. 1 and 4; Abstract: “the optical article includes a single optical member having opposing first and second lens surfaces and a magnet coupled to the optical member and configured to be coupled to a frame of an eyewear apparatus”; Paragraphs 0005-0006, 0049, 0051, 0061-0062, 0067, 0082, 0089, 0096, and 00113);
an auxiliary lens (102, 202, 302) with at least one embedded auxiliary lens magnet (104, 204, 304), the at least one embedded auxiliary lens magnet configured to magnetically attach to the at least one embedded eyeglass lens magnet (See e.g. Figs. 1-2, 3A, and 4; Paragraphs 0049, 0052, 055, 0057-0059, 0061-0065, 0069-0070, 0081-0082, 0085, and 0088-0089).
Regarding claim 2, Maynen teaches the apparatus as recited in claim 1, as above.
Maynen further teaches that the at least one embedded eyeglass lens magnet (138, 438) is two embedded eyeglass lens magnets (See e.g. Figs. 1 and 4; Paragraphs 0053, 0055-0058, and 00107-00108, e.g. Paragraph 0055: “one attachment device 138 may be positioned on a side of lens 134 and another attachment device 138 may be positioned on an opposing side of the lens”), and the at least one embedded auxiliary lens magnet (102, 202, 302) is two embedded auxiliary lens magnets (See e.g. Figs. 1-2, 3A, and 4; Paragraphs 0049, 0052, 055, 0057-0059, 0061-0065, 0069-0070, 0081-0082, 0085, and 0088-0089).
Regarding claim 4, Maynen teaches the apparatus as recited in claim 1, as above.
Maynen further teaches that each of the at least one embedded eyeglass lens magnets (138, 438, 446a) is a constant distance from an outer perimeter of its respective eyeglass lens (See e.g. Figs. 1 and 4; Paragraphs 0053, 0055-0058, and 00107-00108).
Regarding claim 5, Maynen teaches the apparatus as recited in claim 4, as above.
Maynen further teaches that each of the at least one embedded auxiliary lens magnets (102, 202, 302) is located a constant distance from an outer perimeter of its respective auxiliary lens (See e.g. Figs. 1-2, 3A, and 4; Paragraphs 0049, 0052, 055, 0057-0059, 0061-0065, 0069-0070, 0081-0082, 0085, and 0088-0089).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Optik Stallmann in Horn GmbH (German Pub No. DE 20 2009 007 094 U1; hereinafter “Optik GmbH”) in view of Maynen. All citations to Optik GmbH are drawn to the English machine translation of the foreign document, provided as a reference.
Regarding claim 1, Optik GmbH teaches an apparatus, comprising:
a pair of eyeglasses (1) comprises a first eyeglass lens (2) and a second eyeglass lens (3) (See e.g. Fig. 1; Paragraph 0025), the first eyeglass lens comprises at least one embedded eyeglass lens magnet (10, 11) (See e.g. Fig. 1; Paragraph 0025), 
an auxiliary lens (4) with at least one embedded auxiliary lens magnet (6, 7), the at least one embedded auxiliary lens magnet configured to magnetically attach to the at least one embedded eyeglass lens magnet (See e.g. Fig. 1; Paragraph 0025: “The two clips 4 , 5 are attached to the spectacles 1 by a total of four clip magnets 6 to 9 and four glass magnets 10 to 13”).
Optik GmbH fails to explicitly disclose that the second eyeglass lens does not have any embedded eyeglass lens magnets.
However, Maynen teaches an Rx add-on for glass comprising a pair of eyeglasses (100, 400) comprises a first eyeglass lens (134, 434) and a second eyeglass lens (134, 434) (See e.g. Figs. 1 and 4; Paragraphs 0047, 0053-0054 and 00102-00106), the first eyeglass lens comprises at least one embedded eyeglass lens magnet (138, 438, 446a) (See e.g. Figs. 1 and 4; Paragraphs 0053, 0055-0058, and 00107-00108, e.g. Paragraph 0055: “one attachment device 138 may be positioned on a side of lens 134 and another attachment device 138 may be positioned on an opposing side of the lens”), wherein the second eyeglass lens does not have any embedded eyeglass lens magnets (See e.g. Figs. 1 and 4; Abstract: “the optical article includes a single optical member having opposing first and second lens surfaces and a magnet coupled to the optical member and configured to be coupled to a frame of an eyewear apparatus”; Paragraphs 0005-0006, 0049, 0051, 0061-0062, 0067, 0082, 0089, 0096, and 00113).
Maynen teaches that the second eyeglass lens does not have any embedded eyeglass lens magnets to “have a reduced weight as compared to an optical article that includes two optical members (e.g, two prescriptive lenses)” (Paragraphs 0006 and 0062) such that “the optical member may be lightweight, quick and simple to assembly, and provide customization for different users and/or different eyewear apparatuses” (Paragraph 00129) and as it “enables and/or provides versatility to an eyewear apparatus such that a user does not need to own both prescription and non-prescription versions of an eyewear apparatus, thereby reducing a cost to the user” (Paragraph 0005).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Optik GmbH such that the second eyeglass lens does not have any embedded eyeglass lens magnets as in Maynen to “have a reduced weight as compared to an optical article that includes two optical members (e.g, two prescriptive lenses)” such that “the optical member may be lightweight, quick and simple to assembly, and provide customization for different users and/or different eyewear apparatuses” and as it “enables and/or provides versatility to an eyewear apparatus such that a user does not need to own both prescription and non-prescription versions of an eyewear apparatus, thereby reducing a cost to the user” (Paragraph 0005-0006, 0062, and 00129) and since it has been held that omission of an element and its function is obvious if the function of the element is not desired, In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Moreover, such a modification would merely require a rearrangement of the magnets, and it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 2, Optik GmbH in view of Maynen teaches the apparatus as recited in claim 1, as above.
Optik GmbH further teaches that the at least one embedded eyeglass lens magnet (10, 11) is two embedded eyeglass lens magnets (See e.g. Fig. 1; Paragraph 0025: “The two clips 4 , 5 are attached to the spectacles 1 by a total of four clip magnets 6 to 9 and four glass magnets 10 to 13”).
Regarding claim 3, Optik GmbH in view of Maynen teaches the apparatus as recited in claim 1, as above.
Optik GmbH further teaches that the at least one embedded eyeglass lens magnet is three embedded eyeglass lens magnets, and the at least one embedded auxiliary lens magnet is three embedded auxiliary lens magnets (Paragraph 0025, L. 223-232: “three or more attachment points can also be provided on the lenses 2, 3 to increase the security against tipping of the clips 4, 5 . In the case of three connection points, a total of 12 magnets and a corresponding number of bores are to be made in the glasses 2 , 3 and the clips 4 , 5”).
Regarding claim 4, Optik GmbH in view of Maynen teaches the apparatus as recited in claim 1, as above.
Optik GmbH further teaches that each of the at least one embedded eyeglass lens magnets (10, 11) is a constant distance from an outer perimeter of its respective eyeglass lens (Paragraphs 0015, 0017, and 0025-0028).
Regarding claim 5, Optik GmbH in view of Maynen teaches the apparatus as recited in claim 4, as above.
Optik GmbH further teaches that each of the at least one embedded auxiliary lens magnets (6, 7) is located a constant distance from an outer perimeter of its respective auxiliary lens (Paragraphs 0015, 0017, and 0025-0028).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maynen in view of Optik GmbH.
Regarding claim 3, Maynen teaches the apparatus as recited in claim 1, as above.
Maynen further teaches that the at least one embedded eyeglass lens magnet (138, 438) is two embedded eyeglass lens magnets (See e.g. Figs. 1 and 4; Paragraphs 0053, 0055-0058, and 00107-00108, e.g. Paragraph 0055: “one attachment device 138 may be positioned on a side of lens 134 and another attachment device 138 may be positioned on an opposing side of the lens”), and the at least one embedded auxiliary lens magnet (102, 202, 302) is two embedded auxiliary lens magnets (See e.g. Figs. 1-2, 3A, and 4; Paragraphs 0049, 0052, 055, 0057-0059, 0061-0065, 0069-0070, 0081-0082, 0085, and 0088-0089).
Maynen fails to explicitly disclose that the at least one embedded eyeglass lens magnet is three embedded eyeglass lens magnets, and the at least one embedded auxiliary lens magnet is three embedded auxiliary lens magnets.
However, Optik GmbH teaches spectacles comprising a pair of eyeglasses (1) comprises a first eyeglass lens (2) and a second eyeglass lens (3) (See e.g. Fig. 1; Paragraph 0025), the first eyeglass lens comprises at least one embedded eyeglass lens magnet (10, 11) (See e.g. Fig. 1; Paragraph 0025), an auxiliary lens (4) with at least one embedded auxiliary lens magnet (6, 7), the at least one embedded auxiliary lens magnet configured to magnetically attach to the at least one embedded eyeglass lens magnet, wherein the at least one embedded eyeglass lens magnet is three embedded eyeglass lens magnets, and the at least one embedded auxiliary lens magnet is three embedded auxiliary lens magnets (Paragraph 0024, L. 223-232: “three or more attachment points can also be provided on the lenses 2, 3 to increase the security against tipping of the clips 4, 5 . In the case of three connection points, a total of 12 magnets and a corresponding number of bores are to be made in the glasses 2 , 3 and the clips 4 , 5”).
Optik GmbH teaches at least three magnets “to achieve the highest possible security against tipping” (Paragraph 0025) in order “to create a pair of spectacles with two clips which can be temporarily connected to the spectacle lenses, can be easily removed and yet cannot become detached from the lenses unintentionally” (Paragraph 0002).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Maynen to have at least three magnets in the lens and auxiliary lens as in Optik GmbH “to achieve the highest possible security against tipping” in order “to create a pair of spectacles with two clips which can be temporarily connected to the spectacle lenses, can be easily removed and yet cannot become detached from the lenses unintentionally,” as taught by Optik GmbH (Paragraphs 0002 and 0025), and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lim et al. (PCT Pub No. WO 2018/231019 and U.S. Patent No. 11,226,498) teaches eyeglasses having a selectively detachable pattern layer with a similar structure.
Kirsch et al. (U.S. Patent No. 10,620,451) teaches eyeglasses with a removable lens having embedded magnets.
Kurtin (U.S. Patent No. 7,866,816) teaches variable focus spectacles having a similar structure of an auxiliary lens.
Zelazowski (U.S. Patent No. 7,600,870) teaches attachable magnetic eyeglasses including a similar structure of embedded magnets.
Sterner et al. (U.S. Patent No. 7,048,370) teaches a magnetic mount eyeglasses display system with a similar structure.
Kurtin (U.S. Patent No. 6,893,124) teaches a type of magnetically attached auxiliary lens for spectacles.
Xiang (U.S. Patent No. 6,478,420) teaches magnetic spectacles with similar embedded magnets.
Porsche (PCT Pub No. WO 96/37800) teaches spectacles with removable lenses having a similar structure of embedded magnets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896